     2:18-cr-01017-DCN         Date Filed 05/30/19      Entry Number 227         Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION


UNITED STATES OF AMERICA                      )      CASE NUMBER: 2:18-CR- 01017
                                              )
-versus-                                      )      NOTICE OF REQUEST FOR
                                              )      PROTECTION FROM COURT
BRANDON THOMPSON                              )      APPEARANCE
                                              )
                                              )
Defendant.                                    )

       The undersigned, counsel for the above-named Defendant, would respectfully request

protection from court appearances July 17 through July 25, 2019 as counsel will be out of the

state on a family vacation on these dates.

       Pursuant to Local Rule 12.02 of the Local Rules for the District of South Carolina,

counsel for the Defendant certifies that because of the nature of this Notice of Request for

Protection from Court Appearance, it is counsel's opinion that consultation for the opposing

counsel would serve no useful purpose.

                                      Respectfully submitted,

                                      s/Marco T. Torres
                                      Marco Torres
                                      Torres Law Firm, PA
                                      604 Savannah Highway
                                      Charleston, SC 29407
                                      (843) 720-3732




Charleston, South Carolina
May 30, 2019
     2:18-cr-01017-DCN          Date Filed 05/30/19     Entry Number 227        Page 2 of 2




                                  CERTIFICATE OF SERVICE

       I hereby certify that I electronically filed this motion with the Clerk of Court using the
ECF/ECM system that will automatically send email notification of such filing to the following
attorney of record for the Government:

                                     Michael Rhett DeHart
                                      US Attorney’s Office
                                            PO Box 978
                                      Charleston, SC 29402
                                           843-727-4381
                                        Fax: 843-727-4443
                                   Email: rhett.dehart@usdoj.gov

It is so certified this 30th day of May, 2019.



                                       Respectfully submitted,

                                       /s/Marco T. Torres
                                       Marco T. Torres
